Exhibit 10.1

 

[j0878ex10d1image002.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed this 1st day of
November, 2002 by and between enherent Corp. (fka PRT Group Inc.), a Delaware
corporation, with its principal place of business at 12300 Ford Rd., Suite 450,
Dallas, Texas, 75234, with all of its direct and indirect subsidiaries, (the
“Employer”) and Robert D. Merkl, an individual residing at 5419 Ashleigh Road,
Fairfax, Virginia 22030 (the “Executive”).

 

RECITALS:

 

A.           Employer is a global information technology services company.

 

B.             The Executive is experienced in the information technology
services industry and is currently employed by Employer as Chairman, Chief
Executive Officer and President and desires to continue in those roles for the
Employer subject to the conditions hereinafter set forth.

 

C.             Employer believes the Executive will contribute to the growth and
profitability of the Employer and desires to continue to employ the Executive as
Chairman, Chief Executive Officer and President.

 

D.            Employer agrees that it shall not require Executive to engage in
any conduct, which would violate any of the Executive’s post-termination
obligations to Executive’s former employer arising under this Agreement.

 

E.              The Executive is willing to make his services available to
Employer on the terms and conditions hereinafter set forth.

 

AGREEMENT:

 

Therefore, in consideration of the premises, mutual covenants and agreements of
the parties contained herein, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Employer and the Executive
hereby agree as follows:

 

1)              Employment.  Commencing on November 1, 2002 (the “Effective
Date”), Employer, in reliance on such representations, shall employ the
Executive and the Executive shall accept employment by Employer, upon the terms
and conditions set forth in this Agreement.

 

1

--------------------------------------------------------------------------------


 

2)              Term:  The term of employment (the “Term”) of this Agreement
shall begin on the Effective Date and, except as otherwise provided in Sections
8, 9, and 10 shall end on December 31, 2003.  The Term of this Agreement shall
be fourteen (14) months and shall not be further extended without the mutual
written consent of the parties.  After completion of the term, Executive’s
employment will be on an at-will basis unless otherwise agreed in writing by the
parties.

 

3)              Duties:  The Executive will serve as the Chairman, Chief
Executive Officer and President of the Employer.  As Chairman, CEO and President
of the Employer, the Executive shall have the primary responsibility to manage
and direct the day-to-day business of the Employer, including the generation of
income and control of expenses.  In addition, Executive will be responsible for
directing the organization with the objective of providing maximum profit and
return on invested capital; establishing current and long-range objectives,
plans, and policies subject to the approval of the Board Of Directors ( the
Board); and representing the Employer with its major customers, the financial
community and the public. In addition, Executive will be responsible for
establishing current and long-range objectives, plans, and policies subject to
the approval of the Board. The Executive shall perform such duties as may be
reasonably assigned to him by the Board.  With the consent of the Board, the
Executive may (i) devote a reasonable amount of time and effort to charitable,
industry or community organizations, and (ii) subject further to the provisions
of Section 6, the Executive may serve as a director of other companies.

 

4)              Compensation:  During the Term, Executive shall be compensated
as follows:

 

a)              Salary.  Executive shall be paid an annual salary of one hundred
ninety-two thousand dollars ($192,000) (the “Annual Base Salary”), to be
distributed in equal periodic semi-monthly installments according to Employer’s
customary payroll practices.  Nothing contained herein shall be construed to
prevent Employer from increasing Executive’s Annual Base Salary more often than
annually.  The Annual Base Salary will be reviewed annually by the Board and
increased (but not decreased) if the Board, in their discretion, determines an
increase to be appropriate, based on the types of factors the Board usually
takes into account in reviewing executive level salaries, including, but not
limited to, cost-of-living factors.

 

2

--------------------------------------------------------------------------------


 

b)             Annual Incentive Compensation.  Employer will provide the
Executive with a target bonus opportunity of at least $24,000 per quarter (the
“Performance Bonus”) under the quarterly incentive award plan. The Performance
Bonus will be paid to Executive no later than forty-five days following the end
of each quarter, i.e., May 15, August 15, November 15 and February 15. 
Performance Bonus targets will include revenue, cash and earnings before
interest, taxes, depreciation and amortization (EBITDA) and be agreed to in
writing by the parties and attached hereto as Exhibit 2.

 

c)              Employer will make the Executive eligible for participation in
Stock Acquisition and Retention Program under the terms and conditions
applicable to all other participants, subject to the approval of the
Compensation Committee of the Board of Directors.

 

d)             Certain Additional Payments and Consideration.  In addition to
the above payments,

 

i)                 Stock Options.  Executive will be eligible to participate in
the Employer Stock Option Plan (“Plan”). All Options are subject to the terms of
the Plan and the Stock Option Award Agreement; provided, however, in the event
of a Termination without Cause of the Executive’s employment by the Employer all
incentive stock options granted shall immediately vest and be exerciseable as
per the terms of Section 9 (b) below. In the event of a Termination without
Cause of the Executive’s employment by the Employer all non-qualified stock
options that have not vested as of the date of the termination, shall expire,
and all non-qualified stock options that have vested shall be exercisable
pursuant to the terms of the Plan and the Stock Option Award Agreement. All
Options will vest in three (3) equal annual installments of one-third (1/3) each
beginning one (1) year from their respective grant date. A copy of the Plan and
form of Stock Option Award Agreement is attached hereto as Exhibit 1.  If
Executive was an employee of Employer prior to the Effective Date and has
already been granted stock options, all of Executive’s stock options shall have
the same terms as the Options granted hereunder.

 

ii)              Change in Control.  Notwithstanding any other provision of the
Plan to the contrary, while Executive’s Options remain outstanding under the
Plan, a Change in Control (as defined below) of Employer shall occur, then all
Options outstanding at the time of such Change in Control shall vest or expire
as set forth in clause 4.E.i above.  Those Option that vest shall become
immediately exercisable in full, and, at the option of the Compensation
Committee of the Board of Directors, such Options may be cancelled in exchange
for a cash payment or a

 

3

--------------------------------------------------------------------------------


 

replacement award of equivalent value.  For purposes of this provision as well
as this Agreement, a “Change in Control” of Employer shall occur upon the
happening of the earliest to occur of the following:

 

(a)          any “person” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (other than (1) Employer, (2) any trustee or
other fiduciary holding securities under an employee benefit plan of Employer or
(3) any corporation owned, directly or indirectly, by the stockholders of
enherent Corp. in substantially the same proportions as their ownership of the
common stock of Employer, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of securities of Employer (not including in the securities beneficially owned by
such person any securities acquired directly from Employer or its affiliates 
representing fifty-one percent (51%) or more of the combined voting power of
enherent Corp.’s then outstanding voting securities;

 

(b)         during any period of not more than two (2) consecutive years,
individuals who at the beginning of such period constitute the Board (such board
of directors being referred to herein as the “Employer Board”), and any new
director (other than a director designated by a person who has entered into an
agreement with Employer to effect a transaction described in clause (i), (ii) or
(iv) of this Section 5A) whose election by the Employer Board or nomination for
election by Employer’s Stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
then still in office who either were directors at the beginning of the period of
whose election  or nomination for election was previously so approved (other
than approval given in connection with an actual or threatened proxy or election
contest), cease for any reason to constitute at least seventy percent (70%) of
such Employer Board;

 

(c)          the stockholders of Employer approve a merger or consolidation of
Employer with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of Employer outstanding immediately
prior thereto continuing to represent (either by remaining outstanding without
conversion or by being converted into voting securities of the surviving or
parent entity) fifty one (51%) or more of the combined voting power of the
voting securities of Employer or such surviving or parent entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of enherent Corp. (or similar
transaction) in which no “person” (as

 

4

--------------------------------------------------------------------------------


 

hereinabove defined) acquires fifty-one (51%) or more of the combined voting
power of enherent Corp.’s then outstanding securities; or

 

(d)         the stockholders of the Employer approve a plan of complete
liquidation of the Employer or an agreement for the sale or disposition by the
Employer of all or substantially all of the Employer’s assets (or any
transaction having a similar effect).

 

5)              Expense Reimbursement and Other Benefits.

 

a)              Reimbursement of Expenses.  During the term of Executive’s
employment hereunder, Employer, upon the Executive’s submission of proper
substantiation in accordance with Employer’s standard procedure, including
copies of all relevant invoices, receipts or other evidence reasonably requested
by Employer, by the Executive, shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of Employer.

 

b)             Employee Benefits.  Executive shall participate in the Employer
Employee Benefits Program.

 

c)              Stock Options.  Executive shall be included as a participant
under the Employer Incentive Stock Option Plan, eligible to be granted options
to acquire shares of Employer’s common stock.  The number of any options and
terms and conditions of options shall be determined in the sole discretion of
the Board, or applicable committee thereof, and shall be based on several
factors, including the performance of the Employer.

 

d)             Vacation.  During the Term, the Executive will be entitled to
four (4) weeks paid vacation/personal days for each year.  The Executive will
also be entitled to the paid holidays and other paid leave set forth in
Employer’s policies.  Vacation days and holidays during any fiscal year that are
not used by the Executive during such fiscal year may not be carried over and
used in any subsequent fiscal year.  Executive will begin to accrue
vacation/personal days on the first day of the month following date of
employment at the rate of 1.67 days per month.  Employer observes ten (10)
holidays each year; six (6) days are designated by Employer (the holiday
schedule is described in Employer’s Summary of Benefits) and four (4) days,
which are selected by Executive.

 

e)              Retirement Plan. Executive is eligible to participate in the
Employer’s 401(k) Savings Plan the first day of the month coinciding with, or
following employment with

 

5

--------------------------------------------------------------------------------


 

Employer.  The. Employer has a provision enabling a match of 100% of the first
3% of employee contributions.

 

6)              Restrictions.

 

a)              Non-competition.  During the Term and for a one (1) year period
after the termination of the Term for any reason, the Executive shall not,
directly or indirectly, engage in or have any interest in any sole
proprietorship, partnership, corporation or business or any other person or
entity (whether as an executive, officer, director, partner, agent, security
holder, creditor, consultant or otherwise) that directly or indirectly (or
through any affiliated entity) engages in competition with the
Employer                     (for this purpose, any business that engages in
information technology consulting services or products similar to those services
or products offered by the Employer and which is actively soliciting the
operating units of the clients doing business with Employer at the time of
termination of the Agreement shall be deemed to be in competition with the
Employer provided that such services or products constitute at least five
percent (5%) of the gross revenues of the Employer at the time of termination of
the Agreement); provided that such provision shall not apply to the Executive’s
ownership of or the acquisition by the Executive, solely as an investment, of
securities of any issuer that are registered under Section 12(b) or 12(g) of the
Exchange Act and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the NASDAQ Stock Market, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than five percent (5%) of any class of capital stock of such
corporation.

 

b)             Nondisclosure.  During the Term and for a two (2) year period
after the termination of the Term for any reason, the Executive shall not at any
time divulge, communicate, use to the detriment of or for the benefit of any
other person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business or the Employer.  Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Employer (which shall include, but not be limited
to, information concerning the Employer’s financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special

 

6

--------------------------------------------------------------------------------


 

and unique asset of the Employer that is received by the Executive in confidence
and as a fiduciary, and Executive shall remain a fiduciary to the Employer with
respect to all such information.  For purposes of this Agreement, “Confidential
Information” means information disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Employer
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof, and not generally know, about the
Employer or its or their respective businesses.  Notwithstanding the foregoing,
nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information that the Executive clearly demonstrates was or became
generally available to the public other than as a result of disclosure by the
Executive.

 

c)              Non-solicitation of Employees and Clients.  During the Term and
for a one (1) year period after the termination of the Term for any reason, the
Executive shall not directly or indirectly, for himself or for any other person,
firm, corporation, partnership, association or other entity, other than in
connection with the performance of Executive’s duties under this Agreement, (i)
solicit for employment or attempt to employ or enter into any contractual
arrangement with any employee or former employee or independent contractor of
Employer, unless such employee or former employee or former independent
contractor, has not been employed by Employer for a period in excess of six (6)
months, (ii) call on or solicit any of the operating units of the clients doing
business with Employer as of the termination of the Term for any reason on
behalf of any person or entity in connection with any business competitive with
the business of Employer, and/or (iii) make known the names and addresses of
such customers (unless the Executive can clearly demonstrate that such
information was or became generally available to the public other than as a
result of a disclosure by the Executive.

 

d)             Ownership of Developments.  All copyrights, patents, trade
secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the course of performing work for Employer or its
customers (collectively, the “Work Product”) shall belong exclusively to
Employer and shall, to the extent possible, be considered a work made by the
Executive for hire for Employer within the meaning of Title 17 of the United
States Code.  To the extent the Work Product may not be considered work made by
the Executive for hire for Employer, the Executive agrees to assign, and
automatically assign at the time of creation of the

 

7

--------------------------------------------------------------------------------


 

Work Product, without any requirement of further consideration, any right,
title, or interest that Executive may have in such Work Product.  Upon the
request of Employer, the Executive shall take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment.

 

e)              Books and Records.  All books, records, and accounts relating in
any manner to the customers of Employer, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall be the exclusive
property of Employer and shall be returned immediately to Employer on
termination of the Executive’s employment hereunder or on Employer’s request at
any time.

 

f)                Acknowledgment by Executive. The Executive acknowledges and
confirms that (i) the restrictive covenants contained in this Section 6(f) are
reasonably necessary to protect the legitimate business interest of Employer
including the legitimate interests of the Employer, and (ii) the restrictions
contained in this Section 6(f) (including without limitation the length of the
term of the provisions of this Section 6(f) are not over broad, over long, or
unfair and are not the result of overreaching, duress or coercion of any kind. 
The Executive further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in this Section 6(f) will
not cause him any undue hardship, financial or otherwise, and that enforcement
of each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors.  The Executive
acknowledges and confirms that his special knowledge of the business of the
Employer is such as would cause Employer serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Employer in violation of the terms of this Section 6(f).  The Executive
further acknowledges that the restrictions contained in this Section 6 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
Employer’s successors and assigns.

 

g)             Reformation by Court.  In the event that a court of competent
jurisdiction shall determine that any provision of this Section 6 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 6 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

 

8

--------------------------------------------------------------------------------


 

h)             Extension of Time.  If the Executive shall be in violation of any
provision of this Section 6 then each time limitation set forth in this Section
6 shall be extended for a period of time equal to the period of time during
which such violation or violations occur.  If Employer seeks injunctive relief
from such violation in any court, then the covenants set forth in this Section 6
shall be extended for a period of time equal to the pendency of such proceeding
including all appeals by the Executive.

 

i)                 Survival.  The provisions of this Section 6 shall survive the
termination of this Agreement, as applicable.

 

7)              Disability.  If during the Term Executive is unable to perform
his services by reason of illness or incapacity, for a period of sixty (60)
consecutive days or three (3) months out of any six (6) month period.  Employer
may, at its option, upon written notice to Executive, terminate the Term and his
employment hereunder.  In the event of disability of the Executive as defined in
this Section 7, employer shall continue to pay seventy-five percent (75%) of
Executive’s then current salary and benefits for the lesser of one (1) year or
the remainder of the Term.

 

8)              Termination for Cause.

 

a)              Employer shall have the right to terminate the Term and the
Executive’s employment hereunder for Cause (as defined below).  Upon any
termination pursuant to this Section 8, Employer shall pay to the Executive any
unpaid Annual Base Salary through the effective date of termination specified in
such notice.  Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

 

b)             For purposes hereof, the term “Cause” shall mean the Executive’s
conviction of a felony, the Executive’s personal dishonesty directly affecting
the Employer, willful misconduct (which shall require prior written notice to
the Executive from the Board unless not curable or such misconduct is materially
injurious to Employer), breach of a fiduciary duty involving personal profit to
the Executive or intentional failure to substantially perform his duties after
written notice to the Executive from the Board (and a reasonable opportunity to
cure such failure) that, in the reasonable judgment of the Board, the Executive
has failed to perform specific duties.

 

9

--------------------------------------------------------------------------------


 

9)              Termination Without Cause.

 

a)              At any time Employer shall have the right to terminate the Term
and the Executive’s employment hereunder by written notice to the Executive. 
Any demotion resulting in a material adverse change in the duties,
responsibilities or role, or reporting relationships of the Employee shall be
treated as a termination without cause of the Executive.  If the Executive is a
licensed professional, e.g., Certified Public Accountant or attorney-at-law,
then any situation where the Executive is asked to take, certify or sanction any
course of action which such licensed professional Executive is prohibited from
doing by his/her profession’s rules, regulations, or code of ethics and such
action or refusal to take such action in any way leads to the Executive’s
termination or resignation, then such termination shall be treated as a
Termination Without Cause or Termination for Good Reason as defined herein.

 

Upon any termination pursuant to this Section 9 (that is not a termination under
any of Sections 7, 8, or 10), Employer shall continue to pay (through Employer’s
regularly scheduled payroll) to the Executive (A) the Annual Base Salary at the
date of termination for eight (8) months and (B) pay, within forty-five (45)
days of the last day of employment, any earned Performance Bonus prorated as of
the date of termination.    Employer shall also continue to pay the Employer
portion of premiums for the same or substantially similar Welfare Benefits and
the Executive shall be entitled to the other benefits set forth in Section 5(b)
and (e) for the remainder of the Term.  In the event such entitlement is not
allowed by law, the Executive shall be entitled to the cash equivalent of that
benefit.

 

b)             The Options and any previously granted or subsequently granted
incentive stock options shall immediately vest and be exercisable pursuant to
the terms of the Plan and the Stock Option Award Agreement, all non-qualified
stock options that have not vested as of the date of the termination, shall
expire, and all non-qualified stock options that have vested shall be
exercisable pursuant to the terms of the Plan and the Stock Option Award
Agreement. Said vested stock options shall be exerciseable and may be sold by
Executive subject to no restrictions by Employer (other than those imposed by
the Employer’s then current insider trading policy or by federal and state
securities laws).

 

c)              The Employer shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination,

 

10

--------------------------------------------------------------------------------


 

subject, however, to the provisions of Section 5(a).  The Executive shall be
entitled to receive all severance payments and benefits hereunder regardless of
any future employment undertaken by the Executive.

 

10)        Termination by Executive.

 

a)              The Executive shall at all times have the right upon thirty (30)
days prior written notice to Employer, to terminate the Term and his employment
hereunder.

 

b)             Upon any termination pursuant to this Section 10 by the Executive
without Good Reason (as defined below),  Employer shall pay to the Executive any
unpaid Annual Base Salary through the effective date of termination specified in
such notice.  Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

 

c)              Upon any termination pursuant to this Section 10 by the
Executive for Good Reason, Employer shall pay to the Executive the same amounts
that would have been payable by Employer to the Executive under Section 9 of
this Agreement as if the Executive’s employment had been terminated by Employer
without Cause.  Employer shall have no further liability hereunder (other than
for reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

 

d)             For purposes of this Agreement, “Good Reason” shall mean:

 

i)                                         the assignment to the Executive of
any duties inconsistent in any material respect with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 3 of this Agreement, or
any other action by Employer which results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by Employer promptly after receipt of notice thereof given by the
Executive.

 

ii)                                      any failure by Employer to comply with
any of the material provisions of Section 4 of this Agreement, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by Employer promptly after receipt of notice thereof given by
the Executive; or

 

11

--------------------------------------------------------------------------------


 

iii)                                   in the event that (A) a Change in Control
(as defined in Section 4 hereof) in Employer shall occur during the Term and (B)
prior to the earlier of the expiration of the Term and six (6) months after the
date of the Change in Control, the Term and Executive’s employment with Employer
is terminated by Employer, or new employer as the case may be, without Cause, as
defined in Section 9(b) (and other than pursuant to Section 7 by reason of the
Executive’s death or the Executive’s disability) or the Executive terminates the
Term and his employment for Good Reason, as defined in Section 11(d)(i) or (ii).

 

11)        Waivers.  It is understood that either party may waive the strict
performance of any covenant or agreement made herein; however, any waiver made
by a party hereto must be duly made in writing in order to be considered a
waiver, and the waiver of one covenant or agreement shall not be considered a
waiver of any other covenant or agreement unless specifically in writing as
aforementioned.

 

12)        Savings Provisions.  The invalidity, in whole or in part, of any
covenant or restriction, or any section, subsection, sentence, clause, phrase or
word, or other provisions of this Agreement, as the same may be amended from
time to time shall not affect the validity of the remaining portions thereof.

 

13)        Governing Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Texas without giving effect to its
choice of law provision.

 

14)        Notices.  If either party desires to give notice to the other in
connection with any of the terms and provisions of this Agreement, said notice
must be in writing and shall be deemed given when (a) delivered by hand (with
written confirmation of receipt); (b) sent by facsimile (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (c) when received by the addresses, if sent by a
nationally recognized overnight delivery service) receipt requested), in each
case addressed to the party for whom it is intended as follows (or such other
addresses as either party may designate by notice to the other party, at the
Parent Employer’s or Employer’s then principal executive offices):

 

12

--------------------------------------------------------------------------------


 

If to Employer:                                                                 
enherent Corp.

80 Lamberton Road

Windsor, CT 06095

Attn:  Clifford Dickman

 

 

If to Executive:                                                                
Robert D. Merkl

5419 Ashleigh Road

Fairfax, VA  22030

 

15)        Default.  In the event either party defaults in the performance of
its obligations under this Agreement, the non-defaulting party may, after giving
30 days’ notice to the defaulting party to provide a reasonable opportunity to
cure such default, proceed to protect its rights by suit in equity, action or
law, or, where specifically provided for herein, by arbitration, to enforce
performance under this Agreement or to recover damages for breach thereof,
including all costs and attorneys’ fees, whether settled out of court,
arbitrated, or tried (at both trial and appellate levels).

 

16)        No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than Employer, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

 

17)        Waiver of Jury Trial.  All parties knowingly waive their rights to
request a trial by jury in any litigation in any court of law, tribunal or legal
proceeding involving the parties hereto or any disputes arising out of or
related to this Agreement.  Any controversy of claim arising out of this
Agreement, its enforcement or interpretation, or alleged breach default or
misrepresentation in connection with any of its provisions, shall be submitted
to binding arbitration before JAMS-Endispute in accordance with its rules and
procedures for arbitration of employment disputes.  The costs of arbitration,
including but not limited to, the filing fees, shall be paid for by the
Employer.  The Employer shall also be responsible for payment of its own
attorneys’ fees and shall pay the attorney’s fees of the Employee up to a
maximum of twenty-five thousand dollars ($25,000.00).

 

13

--------------------------------------------------------------------------------


 

18)        Successors.  This Agreement shall inure to the benefit of and be
binding upon the Executive and the Executive’s assigns, heirs, representatives
or estate.

 

19)        Indemnification.  In the event of a lawsuit, such as but not limited
to a shareholder suit, after Executive’s departure from the Employer, or
termination of this Agreement for Cause or Termination without Cause, the
Employer shall reimburse, the Executive from all reasonable travel costs and
out-of-pocket expenses incurred by Executive in assisting in the defense of such
post-employment suit.  In addition, the Employer shall to the fullest extent
allowed under its Amended and Restated Certificate of Incorporation and to the
fullest extent permitted by law indemnify, defend and hold harmless Executive
form any reasonable legal fees incurred in Executive’s assistance in the defense
of or damages awarded against Executive from such post-employment lawsuit.

 

20)        Press Releases.  The executive will be given the opportunity to
review and comment upon any press release announcing his departure from the
Employer.  Employer shall not be obligated to withdraw or revise such press
release as a result of the Executive’s comments.

 

IN WITNESS WHEREOF, by its appropriate officer, signed this Agreement and
Executive has signed this Agreement, as or the day and year first above written.

 

 

AGREED TO BY:

 

AGREED TO BY:

 

 

 

 

 

 

 

 

Executive

Robert D. Merkl

 

enherent Corp.

 

 

 

 

 

Irwin Sitkin

 

 

 

 

 

Chairman, Compensation Committee
Board of Directors

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

14

--------------------------------------------------------------------------------